AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                              (NOTE: Identi fy Changes wi th Asterisks(*))
                     Sheet I



                                           UNITED STATES DISTRICT COURT
                                                           Eastern District of North Carolina

                 UNITED STATES OF AMERICA                                       ~   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                         )
                     KAMORI DONTAE KEYS                                         )   Case Number: 4:20-CR-77-1 -M
                                                                                )   USM Number: 17333-089
Date of Original Judgment: _5/_1_7_
                                  /2_0_2_1_ _ _ _ __                            )       Joseph E. Zeszotarski , Jr.
                                          (Or Date of Last A mended Judgment)   )   Defendant's Attorney


THE DEFENDANT:
@' pleaded guilty to count(s)          and 4 of Indictment
                                     -1- - - - - - - - - - - - - - - - - - - -- - - - - -- - - - - - - - - - -
•    pleaded nolo contendere to count(s)
     wh ich was accepted by the court.
D was found guilty on count(s)
     after a plea of not guilty .
The defendant is adjudicated guil ty of these offenses:
Title & Section                     Nature of Offense                                                             Offense Ended
18 U.S.C. § 1349,                   Conspiracy to Commit Bank Fraud                                               9/30/201 9

18   u,.s.c.   § 1344(1)

and (2)
       The defendant is sentenced as provided in pages 2 through                    8           of this j udgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been fo und not guilty on count(s)
[!)' Count(s) 2 and 3 of Indictment               D is ~ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                                   5/17/2021




                                                                                    Signature of Judge
                                                                                        RICHARD E. MYERS II, CHIEF UNITED STATES DISTRICT JUDGE
                                                                                    Name and Title of Judge

                                                                                          ~ Il- / / 2. O).. I
                                                                                    Date
AO 145C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet IA                                                               (NOTE: Identify Changes with Asterisks(*))
                                                                                        Judgment -   Page   -=
                                                                                                             2-      of          8
DEFENDANT: KAMORI DONTAE KEYS
CASE NUMBER: 4:20-CR-77-1-M

                                          ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                   Offense Ended
18 U.S.C. § 1028A,               Aggravated Identity Theft and Aiding and Abetting   9/30/2019

18 U.S.C. § 1028A(a)(1 )

and 18 U.S.C. § 2
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 2 - Imprisonment                                                                 (NOTE : Identify Changes with Asterisks(*))
                                                                                                        Judgment -   Page _ _ _ of
DEFENDANT: KAMORI DONTAE KEYS
CASE NUMBER: 4:20-CR-77-1-M

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

Count 1: 12 months
Count 4: 24 months, to be served consecutively, producing a total term of 36 months



~       The court makes the following recommendations to the Bureau of Prisons:
        The court recommends vocational training/educational opportunities - specifically commercial driver's license course
        and physical therapy, if available. It is also recommended that the defendant be placed at FCI Miami or facility close
        to family


•       The defendant is remanded to the custody of the United States Marshal.

•       The defendant shall surrender to the United States Marshal for this district:
        D      at                                   D       a.m.     D     p.m.      on

        D      as notified by the United States Marshal.

~       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        D      before 2 p.m. on

        ~      as notified by the United States Marshal.

        D      as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
I have executed this judgment as follows:




        Defendant deli vered on                                                             to

at                                                          with a certified copy of this judgment.




                                                                                                      UNITED ST ATES MARSHAL



                                                                             By
                                                                                                  DEPUTY UNITED ST A TES MARSHAL
 AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                       Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                                         4_
                                                                                                         Judgment- Page_ _         of         8
DEFENDANT: KAMORI DONTAE KEYS
CASE NUMBER: 4:20-CR-77-1-M
                                                             SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 5 years on Count 1 and a term of 1 years on Count 4, all such terms to run concurrently




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
          D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.   [!f' You must make restitution in accordance with 18 U .S.C. § 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.   [YI' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                         Judgment- Page   - - - of
DEFENDANT: KAMORI DONTAE KEYS
CASE NUMBER: 4:20-CR-77-1-M

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring abo ut improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you wi ll receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where yo u live or anything about your living
       arrangements (such as the people yo u live with), you must notify the probation officer at least l 0 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, yo u must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full- time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (s uch as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone yo u know is engaged in criminal activity . If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permi~sion of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that yo u pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must fo llow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.usco urts.gov .

Def~ndant's Signature                                                                                       Date
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 30 - Supervised Release                                              (NOTE: Identify Changes with Asterisks (•))
                                                                                             Judgment-Page     _ 6_       of         8
DEFENDANT: KAMORI DONTAE KEYS
CASE NUMB ER: 4:20-CR-77-1-M

                                         SPECIAL CONDITIONS OF SUPERVISION
  The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
  probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle , to
  determine compliance with the conditions of this judgment.

  The defendant shall cooperate in the collection of DNA as directed by the probation officer.

  The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

  The defendant shall provide the probation office with access to any requested financial information.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment -   Page   -~7__ of - - ~8~ - -
DEFENDANT: KAMORI DONTAE KEYS
CASE NUMBER: 4:20-CR-77-1-M
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment            Restitution                Fine                AV AA Assessment*              JVTA Assessment**
TOTALS             $   200.00             $ 47,655.15               $                   $                              $


D The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

~ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priorit)t order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
    ·before the United States is paid.

Name of Payee                                Total Loss***                     Restitution Ordered                     Priority or Percentage
 Lockbox Service WFB Fraud 912038              $47,665.15                      $47,665.15




TOTALS                               $ _ _ _ _ _4_7~
                                                   ,6_65_._
                                                          15_              $                47,665.15


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    . to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

~     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      ~ the interest requirement is waived for           D fine      ~ restitution .
      D the interest requirement for the         D     fine   D restitution is modified as follows:


* Amy, Vicky, Jtnd Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** J1,1stice for victims of Trafficking Act of2015 , Pub. L . No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13 , 1994, but before April 23, 1996.
AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments                                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                                      Judgment -   Page ____8__ of             8
DEFENDANT: KAMORI DONTAE KEYS
CASE NUMBER: 4:20-CR-77-1-M

                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A     O Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

            O not later than _ _ _ _ _ _ _ _ _ _ _ , or
            O in accordance with O C, O D, D E, or                                 O F below; or
B     O Payment to begin immediately (may be combined with                       O C,          O D, or O F below); or
C     O Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $                                _ _ _ _ _ over a period of
          _ _ _ _ _ ( e.g., months or years), to commence _ _ __ _                         (e.g., 3 0 or 60 days) after the date of this judgment; or

D     O Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of$         _ ____ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E     O Payment during the term of supervised release will commence within       _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

F     ~     Special instructions regarding the payment of criminal monetary penalties:
    The special assessment in the amount of $200 .00 shall be due in full immediately. Payment of restitution shall be due and payable in full immediately. However,
    if the defendant is unable to pay in full immediately, the special assessment and restitution may be paid through the Inmate Financial Responsibility Program
    (IFRP). The court orders that the defendant pay a minimum payment of $25 per quarter through the IFRP, if available. The court, having considered the
    defendant's financial resources and ability to pay, orders that any balance still owed at the time of release shall be paid in installments of $75 per month to begin
    60 days after the defendant's release from prison . At the time of the defendant's release , the probation officer shall take into consideration the defendant's ability
    to pay the restitution ordered and shall notify the court of any needed modification of the payment schedule.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                          Joint and Several                    Corresponding Payee,
      (including defendant number)                            Total Amount                           Amount                              if appropriate.




0     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

M     The defendant shall forfeit the defendant's interest in the following property to the United States:
       The defendant shall forfeit to the United States the defendant's interest in the property specified in the Preliminary
       Order of Forfeiture entered on January 29, 2021 DE #30.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
